Exhibit 10.1

CONVERTIBLE PROMISSORY NOTE

(this “Note”)

 

Up to $2,500,000    February 21, 2017

FOR VALUE RECEIVED, the undersigned Provectus Biopharmaceuticals, Inc., a
Delaware corporation (the “Borrower”), hereby promises to pay to the order of
Eric A. Wachter, Ph.D. a resident of the State of Tennessee (“Lender”), at
Lender’s office located at 7327 Oak Ridge Highway, Suite A, Knoxville, Tennessee
37931, the principal sum of up to Two Million Five Hundred Thousand and no/100
Dollars ($2,500,000.00), or, if less, so much thereof as is outstanding
hereunder, in lawful money of the United States of America and in immediately
available funds, and to pay fees, costs and interest on said principal sum or
the unpaid balance thereof, in like money at said office.

On the date hereof, Lender shall pay to the order of the Borrower the principal
sum of Five Hundred Thousand and no/100 Dollars ($500,000). Thereafter, during
the period from and including the date hereof until two weeks prior to the
Maturity Date (as defined herein), the Borrower may borrow additional funds on
any business day; provided that Borrower shall deliver to the Lender an
irrevocable borrowing request (“Borrowing Request”), which Borrowing Request is
in the form attached hereto as Exhibit A, and which must be received by the
Lender prior to 12:00 p.m. eastern time three (3) business days prior to the
requested borrowing date (“Borrowing Date”), specifying: (i) the amount to be
borrowed, (ii) the requested Borrowing Date, (iii) the business purpose for
which such loan will be used, and (iv) such other documentation as may be
requested by Lender in his sole discretion. Upon receipt of any such Borrowing
Request, the Lender, in his sole discretion, may make the amount of borrowing
available for the account of the Borrower at the office of the Lender prior to
3:00 p.m. eastern time on the Borrowing Date in funds immediately available.

This Note, including Fees (defined below), interest and principal, shall be due
and payable in full on May 22, 2017, or such earlier date upon which the
Borrower defaults under this Note (beyond the applicable notice and cure
periods) or, at the option of the Lender, this Note is converted into New
Securities (as defined below); the earliest of such dates being the “Maturity
Date”. Payments on this Note shall be applied in the following order: to Fees,
interest and then principal. On the Maturity Date, in lieu of repayment, the
Lender may elect, in his sole discretion, to apply any and all amounts due and
owing to Lender to the Lender’s obligations under the Settlement Agreement (as
defined herein). If any payment on this Note becomes due and payable on a
Saturday, Sunday, or business holiday in the State of Tennessee, the payment
date thereof shall be extended to the next succeeding business day.

Interest on this Note shall accrue on the outstanding balance hereof at a rate
equal to six percent (6%) per annum, calculated on the basis of a 360-day year
consisting of twelve 30-day months (the “Interest Rate”).

In addition to all of the other sums payable hereunder, the Borrower also agrees
to pay to the holder hereof on demand, all costs and expenses (including
reasonable attorneys’ fees) which may be incurred in the enforcement of any
obligation of the Borrower hereunder (collectively, the “Fees”).

 

1



--------------------------------------------------------------------------------

The Borrower also agrees to pay up to Twenty Five Thousand and no/100 Dollars
($25,000) to Lender for his reasonable legal fees and expenses in connection
with the transactions contemplated under this Note.

Principal and interest under this Note may be pre-paid in whole or in part at
any time without premium or other prepayment charge. Any partial prepayment of
principal or interest shall reduce the final payment(s).

The Borrower shall be deemed to be in default under this Note if: (i) the
Borrower fails to pay, when due, any payment of principal or interest under this
Note, which continues for a period of ten (10) days after the due date of such
payment, (ii) any action commenced by or against the Borrower under the Federal
Bankruptcy Code, or other statute for the relief of creditors, which is not
dismissed within sixty (60) days, (iii) acceleration of any other existing debt
obligation of the Borrower, (iv) a change of control of the Borrower (i.e., any
transaction in which either (1) the shareholders of the Borrower do not continue
to hold at least a 50% voting interest after such transaction or (2) the
directors of the Borrower serving on the board of directors as of the date
hereof no longer represent a majority of the outstanding board members), (v) the
sale of all or substantially all the assets of the Borrower, or (vi) liquidation
of the Borrower. In the event of default, the Lender, at his option, may
(A) allow this Note to remain outstanding and continue to accrue interest at the
Interest Rate, (B) declare the outstanding principal balance of and all accrued
but unpaid interest on this Note to be immediately due and payable, or (C) apply
any outstanding principal amount plus unpaid interest, and any other unpaid
obligation of the Borrower to the Lender, against any amounts outstanding with
regard to that certain Settlement Agreement, dated June 6, 2014, between the
Lender and the Borrower (the “Settlement Agreement”).

The proceeds of this Note may only be used as follows: (i) 60% of the principal
amount shall be used for research and development expenses of the Borrower and
(ii) 40% of the principal amount shall be used for general administrative
expenses of the Borrower.

The following terms used in this Note shall have the following meanings:

“Conversion Amount” means (i) the entire principal amount of this Note, plus
(ii) all accrued and unpaid interest on the Conversion Date (as herein defined).

“Conversion Date” means the date which is three (3) business days following the
date the Notice of Conversion is delivered to the Borrower.

“Conversion Price” means the price per New Security at which the Borrower issues
any New Securities in any public or private offering during the period that this
Note is outstanding.

“New Securities” means any equity securities or securities convertible into
equity securities of the Borrower issued in a Qualified Equity Financing.

“Qualified Equity Financing” shall mean a bona fide equity financing conducted
with the principal purpose of raising capital, pursuant to which the Company
sells shares or units of an equity security or preferred equity approved by the
board of directors, which board of directors must consist of at least a majority
of the members on the board of directors serving as of the date hereof in order
to constitute a Qualified Equity Financing.

 

2



--------------------------------------------------------------------------------

If the Holder elects to effect a conversion of this Note into New Securities,
the Lender shall: (a) deliver a copy of the fully executed notice of conversion
in the form attached hereto as Exhibit B (a “Notice of Conversion”) to the
Borrower and (b) surrender or cause to be surrendered this Note, duly endorsed,
as soon as practicable thereafter.

On the Conversion Date, the Borrower shall issue and deliver to the Lender
confirmation of the number of New Securities that have been issued to the Lender
upon conversion of this Note, which number of New Securities shall be calculated
by dividing the Conversion Amount by the Conversion Price. The person or persons
entitled to receive New Securities issuable upon such conversion shall be
treated for all purposes as the record holder of such New Securities at the
close of business on the Conversion Date and such New Securities shall be issued
and outstanding as of such date.

In the event that, prior to the repayment in full of this Note, the Company
consummates a Qualified Equity Financing, then such amount of the outstanding
principal due under this Note plus all accrued but unpaid interest that may be
included in the Qualified Equity Financing shall automatically convert into New
Securities at the Conversion Price and otherwise on the same terms (including
the same rights, preferences and privileges) as the other investors that
purchase New Securities in such Qualified Equity Financing. If this Note is to
be automatically converted, prompt written notice shall be delivered to the
Lender at the address last shown on the records of the Borrower, notifying the
Investor of the conversion to be effected. Upon such conversion of this Note,
the Lender hereby agrees to execute and deliver to the Borrower all transaction
documents related to the Qualified Equity Financing, so long as such documents
are in a form that is reasonably acceptable to the Lender.

No fractional New Securities or other securities are to be issued upon the
conversion of this Note, but instead of any fraction of a New Security which
would otherwise be issuable, the Borrower shall pay to the Lender in cash an
amount equal to the fair market value of the fractional New Security which would
otherwise be issuable. For the purpose of this Note, fair market value shall be
agreed between the Borrower and the Lender or, if no such agreement is reached
within fourteen (14) days, by a mutually agreed appraiser.

THIS NOTE SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF TENNESSEE
EXCEPT TO THE EXTENT SUPERSEDED BY FEDERAL LAW. THE BORROWER HEREBY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN KNOX COUNTY,
TENNESSEE AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS WITH REGARD TO
ANY ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS RELATING TO THIS NOTE, OR ANY
TRANSACTION RELATING TO OR ARISING FROM THIS NOTE, OR ENFORCEMENT AND/OR
INTERPRETATION OF ANY OF THE FOREGOING. NOTHING HEREIN SHALL LIMIT THE LENDER’S
RIGHT TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COMPETENT COURTS OF ANY
OTHER JURISDICTION.

 

3



--------------------------------------------------------------------------------

THE BORROWER AND THE LENDER HEREBY WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING RELATING TO THIS NOTE, OR ANY TRANSACTION RELATING TO
OR ARISING FROM THIS NOTE.

[Signatures contained on next page.]

 

4



--------------------------------------------------------------------------------

PROVECTUS BIOPHARMACEUTICALS, INC.

/s/ Timothy C. Scott

Name:   Timothy C. Scott Title:   President

 

STATE OF TENNESSEE       )       ) ss. COUNTY OF KNOX       )

Before me, the undersigned authority, on this day personally appeared Timothy C.
Scott, President of Provectus Biopharmaceuticals, Inc., and such person is known
to me to be the person whose name is subscribed to the foregoing instrument, and
upon his oath acknowledged to me that he executed the same for the purposes and
consideration therein expressed and in the capacity therein stated.

Given under my hand and seal of office this 21st day of February, 2017.

 

/s/ Richard C. Plumley Notary Public

(SEAL)

My commission expires:   7-6-2019    

 

5



--------------------------------------------------------------------------------

Exhibit A

Form of Borrowing Request

(See Attached)

 

Exhibit A



--------------------------------------------------------------------------------

BORROWING REQUEST

[DATE]

Eric A. Wachter, Ph.D.

7327 Oak Ridge highway, Suite A

Knoxville, Tennessee 37931

Telephone: (865) 769-4011

Email: wachter@pvct.com

 

  Re: Borrowing under that certain Promissory Note dated February 21, 2017
issued by Provectus Biopharmaceuticals, Inc. in favor of Eric A. Wachter, Ph.D.
in an original principal sum of up to $2,500,000 (“Promissory Note”).
Capitalized terms used herein but not defined have the meaning given to them in
the Promissory Note.

Please advance $             as follows:

 

  (i) Borrowing Date:                      (a business day).

 

  (ii) The business purpose for which such advance will be used is:

 

 

 

 

 

 

Very truly yours, PROVECTUS BIOPHARMACEUTICALS, INC. By:  

 

Name:   Timothy C. Scott Title:   President



--------------------------------------------------------------------------------

Exhibit B

Form of Notice of Conversion

(See Attached)



--------------------------------------------------------------------------------

NOTICE OF CONVERSION

The undersigned hereby irrevocably elects to convert (the “Conversion”)
$             principal amount of the Convertible Note plus $            
accrued and unpaid interest on such principal amount into New Securities of
Provectus Biopharmaceuticals, Inc. (the “Company”) according to the conditions
of the Convertible Note, as of the date written below. No fee will be charged to
the Lender for any Conversion.

The undersigned represents and warrants that it understands that all offers and
sales by the undersigned of the New Securities issuable to the undersigned upon
Conversion of this Convertible Note shall be made pursuant to registration of
such securities under the Securities Act of 1933, as amended, or pursuant to an
exemption from registration under the Act.

 

  Date of Conversion:    

 

  Applicable Conversion Price:  

 

  Number of Conversion Securities  

  to be Issued:   

 

  Signature:  

 

  Name:  

 

  Address:  

 

   

 

   

 

ACKNOWLEDGED AND AGREED:

PROVECTUS BIOPHARMACEUTICALS, INC.

 

BY:  

 

      NAME:  

 

      TITLE:  

 

    DATE:  

 